Citation Nr: 0200816	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  00-22 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from March 1985 to 
April 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating determination 
of the Waco Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

The veteran, in a December 2001 statement, indicated that he 
declined the appeals process.  


CONCLUSION OF LAW

The veteran has withdrawn his appeal relating to the issue of 
service connection for a psychiatric disorder, and the Board 
does not have jurisdiction to consider the claim.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).

In a July 1999 rating determination, the RO denied service 
connection for a psychiatric condition on the basis that new 
and material evidence had not been submitted.  In June 2000, 
the veteran expressed disagreement with the denial of service 
connection.  In August 2000, the veteran appeared at a 
hearing before a hearing officer at the RO.  In September 
2000, the RO issued a statement of the case with regard to 
this issue.  The RO found that new and material evidence had 
been submitted to reopen the claim but continued the denial 
of service connection for a psychiatric disorder.  In October 
2000, the veteran's substantive appeal was received.  The 
veteran checked the boxes requesting a hearing before the 
Board in Washington, DC.  In October 2001, the RO issued a 
supplemental statement of the case.  

In a letter received at the Board in December 2001, the 
veteran indicated that he hereby declined the appeals 
process.  

Based upon his December 2001 statement, the veteran withdrew 
his appeal on this issue.  Hence, there remains no matter for 
the Board's consideration.  Accordingly, the Board must 
dismiss the purported appeal on the issue of service 
connection for a psychiatric disorder.  38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2001).


ORDER

The appeal as to the issue of service connection for a 
psychiatric disorder is dismissed.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

